DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 May 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites “one or more grooves.”  It is unclear how these may relate to the previously recited grooves.
Claims 2-10 are deemed indefinite because they depend on an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kotler (US Patent Number 3526909).
Regarding claim 1, Kotler discloses a collapsible spreader bar (36 for instance), comprising: a first segment (37) having a first groove (47) proximate to a second end of the first segment and a second segment (40, optionally including 44 for instance) having a second groove (another 47) proximate to a second end of the second segment, each of the first and second segments having a first end and a 
Regarding claim 2, Kotler further discloses the first end of the first segment is configured to fit within the first end of the second segment (i.e. 37 fits into 44).
Regarding claim 6, Kotler further discloses each of the second ends comprises one or more grooves to facilitate the connection and suspension of a hanging chair (much as above; see figures).
Regarding claims 9 and 10, Kotler further discloses the first and second segments are comprised of wood and/or comprise a metal (see the next-to-last paragraph of column 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotler.  
Regarding claim 5, Kotler would appear to disclose an overall length of the bar is between 28 to 48 inches based on the figures, but this is not explicit.  However, as changes in size require only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide sizing as claimed based on normal variation to improve user comfort, support, and safety.
.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotler in view of Peterson (US Patent Application Publication Number 2016/0052560), Gehrke (US Patent Number 7753610), and/or Grace (US Patent Number 7240961).  Kotler discloses an arrangement as described above but does not disclose a button or thread.  Peterson, Gehrke, and Grace all disclose related devices with collapsible spreader bars having ends configured to releasably connect with one another and further disclose both spring button and opening arrangments as well as a male and female threaded portions as claimed.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a connection as further taught by Peterson, Gehrke, or Grace in Kotler’s device because this could improve versatility, safety, and convenience for a variety of users.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155.  The examiner can normally be reached on Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP F GABLER/               Primary Examiner, Art Unit 3636